SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

19
CA 13-00868
PRESENT: SCUDDER, P.J., SMITH, CENTRA, CARNI, AND WHALEN, JJ.


LORI PILATO, PLAINTIFF-APPELLANT,

                     V                                           ORDER

ERIE COUNTY MEDICAL CENTER AND ALLPRO
PARKING, LLC, DEFENDANTS-RESPONDENTS.


TRONOLONE & SURGALLA, P.C., BUFFALO, LAW OFFICE OF GERARD A. STRAUSS,
HAMBURG (GERARD A. STRAUSS OF COUNSEL), FOR PLAINTIFF-APPELLANT.

LAW OFFICE OF LAURIE G. OGDEN, BUFFALO (DANIEL J. CAFFREY OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Deborah
A. Chimes, J.), entered December 26, 2012 in a personal injury action.
The order granted defendants’ motion for summary judgment dismissing
the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court